Citation Nr: 1643870	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  09-32 419A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) (formerly evaluated as psychoneurosis/anxiety) from May 2, 1948, to August 18, 1950. 

2.  Entitlement to an evaluation in excess of 10 percent for PTSD (formerly evaluated as psychoneurosis/anxiety) from August 19, 1950, to June 16, 2008, 

3.  Entitlement to a rating in excess of 50 percent for PTSD (formerly evaluated as psychoneurosis/anxiety) from June 17, 2008, to May 27, 2015.  

4.  Entitlement to a rating in excess of 70 percent for PTSD (formerly evaluated as psychoneurosis/anxiety) for the period beginning May 28, 2015.  

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to May 28, 2015.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from April 1943 to October 1945. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO granted a 50 percent evaluation for PTSD (previously evaluated as psychoneurosis/anxiety) effective from June 17, 2008, the date that was recognized as the date of receipt of the Veteran's claim for increase.  The case then subsequently came to the Board from the RO in Roanoke, Virginia. 

In a decision of November 2011, the Board denied entitlement to an effective date earlier than June 17, 2008 for the assignment of a 50 percent evaluation for PTSD.  That determination was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the parties entered into a Joint Motion for Remand to the Board, which was implemented by the Court that same month. 

In a decision of October 2012, the Board once again denied entitlement to an effective date earlier than June 17, 2008 for the assignment of a 50 percent evaluation for posttraumatic stress disorder.  However, in a Memorandum Decision of May 2013, the Court reversed the Board's October 2012 decision, finding that correspondence from the Veteran dated in May 1948 did, in fact, constitute a valid Substantive Appeal of a March 1948 rating decision which reduced the Veteran's previously assigned 50 percent evaluation for service-connected psychoneurosis/anxiety to 30 percent, effective from May 2, 1948.  In so doing, the Court remanded the Veteran's case to the Board for action consistent with the Memorandum Decision. 

In December 2013, the Veteran's case was once again remanded to the RO for additional development.  Subsequent to that remand, the Board in a decision of September 2014 denied entitlement to an evaluation in excess of 30 percent for PTSD during the period from May 2, 1948 to August 18, 1950, and similarly denied entitlement to an evaluation in excess of 10 percent for PTSD during the period from August 19, 1950 to June 16, 2008.  At that same time, the Board remanded for additional development the issue of entitlement to an evaluation in excess of 50 percent for PTSD for the period beginning June 17, 2008.  In a February 2015 Order, the Court remanded the Board's September 2014 decision for action consistent with a Joint Motion for Partial Remand dated that same month. 

Thereafter in a decision of April 2015, the Board denied entitlement to an evaluation in excess of 30 percent for PTSD for the period from May 2, 1948 to August 18, 1950, and similarly denied entitlement to an evaluation in excess of 10 percent for this disability for the period from August 19, 1950 to June 16, 2008.  Referenced at that time was the fact that the issue of entitlement to an evaluation in excess of 50 percent for PTSD for the period beginning June 17, 2008, remained in remand status. 

In a July 2015 Order, the Court remanded the Board's April 2015 decision for action consistent with a Joint Motion for Remand dated the previous month, and the Board remanded the case in December 2015 for development consistent with this Joint Motion for Remand.  This remand also noted that the Veteran was seeking entitlement to TDIU, and referred this claim to the RO for appropriate action because it had not been developed or certified for appellate review.  

Thereafter, a March 2016 rating decision increased the rating for PTSD to 70 percent effective from May 28, 2015, and entitlement to TDIU, also effective from May 28, 2015, was granted by a June 2016 rating decision.  Asserting that the claim for TDIU was a component of the claim for increased compensation for PTSD, the Veteran's attorney argued in an August 2016 statement that the matter of entitlement to TDIU prior to May 28, 2015, was within the Board's jurisdiction.  The undersigned concurs, and has listed the matter accordingly on the Title Page.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In July 2016, the Board requested an Independent Medical Expert (IME) opinion pursuant to 38 U.S.C.A. § 7109 (West 2014).  This opinion was completed in August 2016, and forwarded to the Veteran and his attorney for review and an opportunity to respond in October 2016.  A response from the Veteran's attorney was received later in October 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System paperless claims files.  

FINDINGS OF FACT

1.  For the entirely of the period from May 2, 1948, to September 30, 1961, PTSD resulted in severe or serious impairment but not nearly complete social and industrial impairment or totally incapacitating symptoms.   

2.  The only service connected disability is PTSD; the Veteran has education through the eighth grade and occupational experience as a home builder; he reported that he last worked full time in 1973.  

3.  The weight of the evidence is against a conclusion that PTSD prevented the Veteran from securing and following a substantially gainful occupation prior to May 28, 2015.  

CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD, but no higher, for the entirety of the period from May 2, 1948, to September 30, 1961, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7; Veterans' Regulation No. 3(a), Schedule for Rating Disabilities (1945 Edition), Under the Authority of Public No. 2, Seventy-Third Congress, March 20, 1933, as amended; Diagnostic Codes (DCs) 9101, 9105 (effective April 1, 1946).

2.  For the entirety of the period from October 1, 1961, the criteria for a 70 percent for PTSD, but no higher, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411 (as reflected by regulatory criteria enacted effective from October 1, 1961, February 3, 1988, and November 7, 1996).  

3.  The criteria for TDIU prior to May 28, 2015, are not met.  38 U.S.C.A §§ 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.400, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claims adjudicated below.    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


II. Analysis

A.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating mental disorders on multiple occasions.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produced retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied. VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The laws and regulations pertinent to Veteran's benefits in 1948 did not recognize PTSD as a diagnosis.  However, it did recognize that a "psychosis or psychoneurosis having its onset as an incident of battle or enemy action, or following bombing, shipwreck, imprisonment, exhaustion, or prolonged operational fatigue requires special attention from the standpoint of military pension.  At the outset designated 'combat fatigue,' 'exhaustion,' or any one of a number of special terms, the conditions may clear up entirely permitting return to full or limited duty, or they may persist as one of the recognized psychoses or psychoneuroses. Readjustment to civilian conditions is to be carefully studied, and if the disability improves the rating is to be accordingly reduced."  Veterans' Regulation No. 3(a), Schedule for Rating Disabilities (1945 Edition), Under the Authority of Public No. 2, Seventy-Third Congress, March 20, 1933, as amended (effective April 1, 1946).

The criteria in effect for rating psychiatric disabilities in 1948 provided for a 10 percent rating when symptomatology resulted in a moderate impairment.  A 30 percent disability rating was warranted when symptomatology manifested as a moderately severe impairment with characteristic mental and physical fatigability unrelated to a disease process or toxic agents, with fairly frequent headaches not due to toxemia, uncorrected visual defects, etc., fairly frequent periods of insomnia, or objectively ascertained vasomotor instability approximating neurocirculatory asthenia with a decided reduction in exercise tolerance productive of considerable social and industrial inadaptability.  A 50 percent disability rating was warranted when symptomatology manifested as severe impairment, with characteristic findings in marked and persistent form with definite compatible physical asthenia, that is, objectively substantiated loss of weight, circulatory disturbance, vasomotor changes, or tremors productive of severe social and industrial inadaptability.  An 80 percent disability rating [the highest rating provided at that time] was warranted when symptomatology manifested as a pronounced impairment, with persistent insomnia; neuromuscular asthenia; emaciation; gastrointestinal atony; with instability, inability to concentrate; depression; in symptom combinations that are persistent and continuous; such as to produce nearly complete social and industrial impairment.  Id., DCs 9101, 9105.  

Effective October 1, 1961, the regulations governing psychoneurotic disorders changed, providing a 10 percent rating for less than a less severe impairment than the impairment described in the higher criteria described below, with emotional tension or other evidence of anxiety productive of moderate social and industrial impairment.  

A 30 percent rating was warranted for definite impairment in the ability to establish or maintain effective or favorable relationships with people.  The psychoneurotic symptoms would result in such a reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable industrial impairment.  

A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was substantially impaired.  By reasons of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in severe industrial impairment.  

A 70 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was seriously impaired.  The psychoneurotic symptoms must be of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment. 

A 100 percent rating was warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as [fantasy], confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment.

Effective April 11, 1980, the rating criteria recognized the diagnosis post-traumatic stress neurosis.

Effective February 3, 1988, while the general rating criteria essentially stayed the same as those published in 1961, the criteria for a 70 percent rating remained the same except that the word "seriously" was changed to "severely" for relationship impairment, and the term "pronounced" was changed to "severe" for impairment of employability; the criteria for a 50 percent rating remained the same except that the word "substantially" was changed to "considerably" for relationship impairment, and the term "severe" was changed to "considerable" for impairment of employability.

Under the current criteria, effective November 7, 1996, a 10 percent rating is assigned if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  [An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of this interim final rule do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.]  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Summarizing the pertinent history with the above criteria in mind, in a rating decision of January 1947, the RO granted service connection (and a 50 percent evaluation) for combat fatigue and psychoneurosis manifested by dizzy spells, headaches, tension, rapid heart action, and insomnia.  Noted at the time was that the Veteran had been rated on VA examination findings of December 1946, and on all the evidence of record, which showed that the Veteran was entitled to a rating for a combat-incurred disability according to a Medical Survey of the Navy on file. 

Thereafter at a VA neuropsychiatric examination dated in January 1948, it was noted that, while in combat, the Veteran was very tense, in particular, after his ship had been hit several times.  However, the Veteran himself reported no symptoms of nervousness until after his return to the United States on leave due to anxiety about returning to duty overseas.  Accordingly, he became very nervous, irritable, and seclusive, and "was in a fog."  The Veteran was subsequently hospitalized, where it was noted that he experienced occasional dizzy spells, blackouts, and headaches.  It was noted that the Veteran was very irritable, and would become so excited that he would not know what he was doing, and one such occasion, he nearly choked his brother.  The Veteran was eventually discharged home, following which he improved, though he was still somewhat nervous and had occasional frontal headaches.  According to the Veteran, at times he "felt faint" momentarily, though he did not lose consciousness.  The Veteran indicated that he became excited easily and at times had difficulty falling asleep.  Following the Veteran's discharge, the Veteran reported that he had attempted to go back to his old trade as a machinist, but quit after several months because he could not stand the noise and the excitement, and was not able to concentrate because his mind was not clear.  The Veteran indicated that he worked as a presser for seven months, but gave that up as a result of always getting into arguments.  He indicated that for the prior year, he had been working as a clerk in his brother's grocery store, where he got along fairly well and missed only an occasional day from work.  According to the Veteran, he received no salary, though his brother gave him enough money to get along. According to the Veteran, he had made a "good social adjustment." 

On a mental status examination in January 1948, the Veteran was neat, alert, friendly, and cooperative, though he appeared insecure, apprehensive, and introspective.  Noted by the examiner was that the Veteran was tense, anxious, and restless, though there was no evidence of any abnormal mannerisms, movements, or grimaces.  The stream of the Veteran's speech was within normal limits and coherent, and his responses to questions were both adequate and relevant.  Also noted at the time of examination was that there was no disorder of the Veteran's affect, and that he was neither elated nor depressed.  Nor was there any evidence of obsessions, compulsions, delusions, illusions, hallucinations, paranoid ideas, or ideas of reference.  According to the examiner, the Veteran was well oriented in all spheres and his consciousness was clear.  Attention, judgment, memory and comprehension were described as good, though the Veteran's insight was somewhat poor.  The pertinent diagnosis noted was moderately severe psychoneurosis/anxiety, with partial industrial incapacity. 

In a rating decision of March 1948, and based in large part on the findings noted on the aforementioned VA examination in January 1948, the RO reduced the Veteran's previously-assigned 50 percent evaluation for his service-connected psychoneurosis/anxiety to 30 percent, effective from May 2, 1948.
`
In correspondence of early June 1950, the Veteran's private physician wrote that the Veteran had been under his care for the prior 18 months, and that he suffered from periodic nervous setbacks and outbreaks of temper.  According to his physician, the Veteran gave a history of battle fatigue while in service.  Moreover, while objectively the Veteran was apparently normal, he suffered from bouts of nervousness which hampered his ability to carry on his work. 

During the course of a VA psychiatric examination, likewise dated in early June 1950, the Veteran complained of poor sleep, as well as restlessness and periods of excitement.  According to the Veteran, he always felt tired, and had been told that he "talked and yelled" in his sleep.  Additionally noted were problems with restlessness and tension, with the Veteran complaining that he "couldn't think straight."  When further questioned, the Veteran indicated that he was very sensitive to noise, became excited easily, and was very irritable.  He also reported that he had recently put his fist through the wall of his apartment.  The Veteran indicated that he experienced anxiety attacks and headaches, as well as dizzy spells. 

Regarding his education and employment, the Veteran indicated that he had completed three years of high school, and worked steadily.  He stated that prior to his entry upon active service, he had worked as a machinist for four years. Following discharge from service, the Veteran reported that he worked as a machinist for two months, followed by no work for several months, work as a presser for five months, and followed by no work for a year.  However, according to the Veteran, for the prior three years he had worked as a grocery clerk for his brother, during the course of which he might possibly have missed 10 days due to his psychiatric symptoms. 

On mental status examination in June 1950, the Veteran was neat and clean, though very tense and tremulous.  His speech was not decomposed, and there was no evidence of any sustained mood deviation or inappropriate response.  No abnormal content was described, and the Veteran's sensorium was clear, with an intact memory and average intelligence.  Noted at the time of examination was that the Veteran exhibited little apparent insight.  However, his objective judgment was not impaired.  The pertinent diagnosis noted was chronic moderate anxiety reaction, with mild to moderate incapacity. 

In a rating decision of June 1950, and based in large part on the aforementioned VA psychiatric examination in June 1950, the Veteran's previously-assigned 30 percent evaluation for his service-connected psychoneurosis/anxiety was reduced to 10 percent, effective from August 19, 1950. 

Pertinent evidence of record, including statements by the Veteran's attorney, is to the effect that during the period from June 1950 to the filing of the Veteran's claim for increase on June 17, 2008, the Veteran received no treatment, either VA or private, for his service-connected psychiatric disability.  Moreover, according to the Veteran's attorney, the Veteran had never received Social Security disability benefits. 

A statement from the Veteran's daughter received in July 2008 largely details the Veteran's symptoms during her childhood.  She also reported that currently he is at times ready to "explode," and that while he has an easy time making friends, the friendships deteriorate because of the Veteran's mood swings and that this also appears to happen with business relationships.  She indicated he continues to be compulsive about having things neat and tidy, and that for the past 15 years he had been more melancholy. 

During the course of a VA psychiatric examination in August 2008, the Veteran indicated that he had worked in his own grocery business between the ages of 24 and 32 (that is, from 1947 to 1955), and had worked in the building business from 1958 until 1970, when he stopped working because he "had enough money to retire."  The Veteran reported that after his initial treatment for "shell shock" in 1945, he had not sought treatment until July 2008, at which time he was formally diagnosed with PTSD.  The examiner opined that the severity of the Veteran's PTSD "has diminished through the years," but that he "unequivocally suffered from moderate-to-severe symptoms for multiple years."  The examiner also noted that the Veteran was capable of working on a part-time basis in a job that would not involve significant emotional distress or executive decisions.  The GAF score was 55, which corresponds to between "moderate" and "serious" impairment of social or occupational functioning.  

A September 2008 letter from the Veteran addressed his stressful military experiences and his symptoms over the years, noting that in the past he had experienced difficulty with concentration and noises that made it difficult for him to work.  He reported nightmares and noted that he was short tempered and nervous. The Veteran also stated that he could not handle stress and has to write everything down in order to remember it.  He stated that he sometimes cries when he sees disabled Veterans because it reminds him of his time in the hospital. 

In a rating decision of November 2008, the RO awarded a 50 percent evaluation for PTSD (previously evaluated as psychoneurosis/anxiety), effective from June 17, 2008, said to be the date of the Veteran's claim for increase.  

An October 2010 statement from the Veteran reported that he has had nightmares since 1948 about his in-service experiences, frequent arguments with co-workers, and an inability to maintain employment due to issues with authority.  He also described having a lack of close friends and thoughts of suicide.  A November 2010 statement from a private physician noted that the Veteran had been experiencing combat related nightmares; that he was easily startled by noise; and that he had become increasingly isolated and removed from family and friends due to his military service.  

A February 2014 statement from the Veteran's daughter remarked that as a child, the Veteran was obsessed with cleanliness, would inspect her room with a white glove, and "go into a rage" if the condition of the room did not meet his satisfaction.  She described other outbursts by the Veteran as a child, and remembered "many occasions" in which the Veteran would awaken and scream in his sleep.  

In a June 2014 statement, the Veteran's private physician indicated that the Veteran had been beset with "chronic anxiety and depression related to his combat experience in the Pacific Theater."  According to the Veteran's private physician, he was being treated for PTSD, and the condition had worsened to the point that his VA psychiatrist had increased his antidepressant medication.

A May 2015 VA examination noted that the Veteran's PTSD caused occupational and social impairment with an occasional decrease in work efficiency and intermittent period of an inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation (matching the criteria for a 30 percent rating under the current criteria).  

Statements from the Veteran's daughters received in October 2015 related several instances they observed as children, and continuing for the years thereafter, in which the Veteran lost control due to his anger and a "fight or flight" response.  The Veteran's problems with nightmares centered on his World War II memories were also related.  They also related difficulties the Veteran had in interactions with others at work, with each partner in his home building business viewed as "worthless" in the Veteran's eyes.   
 
A February 2016 VA psychiatric examination determined that the Veteran's GAF score was 45, representing between "major" and "severe" impairment of social or occupational functioning, and the examiner determined as follows: 

[I]t is the conclusion of this psychiatric evaluator that the Veteran is still significantly impaired by combat PTSD in connection with his service in WW II.  He has other psychiatric conditions which have improved with psychotropic medication treatment (depression, possible obsessive-compulsive symptoms).  However, he still meets criteria for chronic PTSD which limits his ability to engage in social functioning and causes significant distress. 

A February 2016 medical opinion from a private psychiatrist concluded that the Veteran's symptoms more nearly approximated the criteria for a 50 percent disability rating from 1948 until the present.  He also found the statements by the Veteran's daughters as to his problems with PTSD to be "plausible, accurate, and reliable."  He also stated that the Veteran's PTSD "impaired his ability to work without rendering him entirely unemployable."  With regard to his employability, the psychiatrist also noted as follows: 

[The Veteran's] sensitivity to noise, crowds, and frequent temper outbursts, some of which were violent, would preclude him from being able to word in close proximity to others if he would be unable to leave the work place when he needed to do so for purpose of collecting himself and regaining control over his episodes of rage. 

 . . . From the fall [of] 1945 until the present, [the Veteran] has had difficulty controlling his emotions, level of irritability, and episodes of agitation.  Occupationally, this means that he could only work in environments that allowed him to remove himself from the workplace when episodes of anger suddenly appeared.  

A March 2016 PTSD questionnaire completed by a VA psychiatrist resulted in the conclusion that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood (matching the criteria for a 70 percent rating under the current criteria).  Thereafter, and as previously indicated, a March 2016 rating decision increased the rating for PTSD to 70 percent effective from May 28, 2015.

The aforementioned August 2016 IME opinion, after discussing the pertinent clinical history in detail, resulted in findings that included the following: 

1) [The Veteran] has displayed [a] pervasive and severe inability to function, which affected [] occupational and [] personal aspects of his life. 

2) Particularly in the period between 1948 when the [V]eteran got married and around 1972 when he retired, his life was significantly affected by the [enumerated instances in which his PTSD impacted the occupational and personal aspects of his life.]  

3) Although the symptoms presented by the [V]eteran are mostly of psychological nature, vs the physical nature of the elements that were required to quali[f]y for the "severe impairment" category [codified in the criteria in affect during the appeal period prior to October 1, 1961] (physical asthenia, loss of weight, circulatory disturbance, reductions in exercise tolerance, vasomotor changes, tremors), there is unambiguous "severe social and industrial inadaptability" throughout his life.  

4) In my clinical judgment, [the] evidence points to the fact that the [V]eteran was consistently and severely impaired in both occupational and personal areas as a result of his symptoms [] throughout the period of time since discharge from the Navy.  Further, his family carried most of the burden of maintaining him minimally functional in society, since he was not involved in treatment at the VA for most the duration of his illness.  For the examiner, this translated into: 

Pronounced impairment (80%) effective April 1, 1946:  vasomotor instability, pervasive instability, inability to concentrate, depression combination (in addition to other symptoms not mentioned in the VA criteria but listed in the review above). 

Pronounced impairment (>70%) effective Oct 1, 1961:  serious impairment in the ability to obtain and maintain employment [].

Severe relationship impairment and severe impairment in employability (70% Effective Feb 1988) (e.g[.] [t]rouble working for people, [being] extremely short with people, explo[sions], argu[ments], business partnerships ended because of his explosive anger; [H]e moved to Virginia, got into a partnership with someone and built homes and left due to problems with that person, go another partner, again could not control temper and left, and same pattern continued with a deli in Florida, one in Virginia[,] and a restaurant in Florida.  

Applying the pertinent legal criteria to the facts summarized above, while recognizing that the applicable rating provisions serve as examples of the type and degree of the symptoms or effects that would justify a particular rating as explained in Mauerhan, the undersigned resolves all reasonable doubt in favor of the Veteran and concludes that for the entirety of the appeal period May 2, 1948, the Veteran's PTSD has resulted in severe or serious occupational and social functioning.  Such entitles the Veteran to a 50 percent rating under the criteria in effect from May 2, 1948, to September 30, 1961, and a 70 percent rating thereafter.  In this regard, the Board notes that the criteria in effect from May 2, 1948, to September 30, 1961, provided for a 50 percent rating for "symptomatology manifested as severe impairment" and symptoms productive of "severe social and industrial inadaptability."  Veterans' Regulation No. 3(a), Schedule for Rating Disabilities (1945 Edition), Under the Authority of Public No. 2, Seventy-Third Congress, March 20, 1933, as amended; Diagnostic Codes (DCs) 9101, 9105 (effective April 1, 1946).  Similarly, under the criteria enacted effective from October 1, 1961, to February 2, 1988, a 70 percent rating was warranted for "serious" impairment in the ability to establish or maintain effective or favorable relationships, and those in effect from February 3, 1988, and November 7, 1996, provide for a 70 percent rating for "severe" relationship and industrial impairment.  

In making the above determinations, the Board recognizes that while the IME opinion included a finding that there was "pronounced" impairment effective from April 1, 1946, so as to warrant an 80 percent rating, such is perhaps the result of confusion as to what such a rating required as this finding is contradicted by the expert's own determinations earlier in the opinion.  In this regard, earlier in the opinion, she noted that the Veteran had experienced "severe social and industrial inadaptability" though his life.  Moreover, she discussed the physical limitations [which she acknowledged that the Veteran did not demonstrate] listed for a 50 percent rating under the criteria in effect from May 2, 1948, to September 30, 1961.  In short, and given the other evidence of record-to include the February 2016 statement from the private psychiatrist which found that the criteria for only a 50 percent rating were met from 1948 to the present and noted that while PTSD had impaired the Veteran's work, it had not rendered him entirely employable, as well at the August 2008 conclusion by the VA examiner of "moderate to severe" symptoms for multiple years-the undersigned finds that the evidence preponderates against a conclusion that the "nearly complete" social and industrial impairment required for a 80 percent rating under the criteria in effect from May 2, 1948, to September 30, 1961, was demonstrated at any time during this period.   

As for a rating in excess of 70 percent (100 percent) for the period beginning October 1, 1961, totally incapacitating symptoms would be required under the criteria enumerated effective from October 1, 1961, February 3, 1988, and November 7, 1996.  As indicted by the evidence above, while the Veteran has suffered from severe psychiatric problems that have interfered with his social and occupational functioning, there has been no determination by a mental health professional that he has been totally incapacitated due to such symptoms, and the GAF scores are not reflective of totally incapacitating symptoms.  Moreover, while the Veteran's daughters have referenced the difficulties they have experienced due to his psychiatric problems, and highlighted the difficulties he had getting along with other in his home building business, one of the Veteran's daughters in a statement dated in August 2015 and received in October 2015 sated as follows: 

I hope that these examples shed some light on our lives with dad.  Although he has acted this way for as long as I can remember, he also was and is a very loving father, grandfather[,] and great grandfather. 

Also notwithstanding the statements from the Veteran's daughter, the Veteran did not receive any psychiatric treatment from 1950 until he filed his claim for increase in June 2008, a fact which is not suggestive of total incapacitation.  In short therefore, the undersigned finds that the evidence preponderates against a conclusion that there have been totally incapacitating symptoms of PTSD so as to warrant a 100 percent rating at any time during the period beginning October 1, 1961.

In making the determinations above, it is reiterated that the Board has not required the presence of a specified quantity of symptoms in the rating schedule in making such determinations.  See supra, Mauerhan.  Instead, the determinations reflect the level of the Veteran's occupational and social functioning.  

The Board has considered carefully the Veteran's contentions, and the multiple lay statements submitted by and on his behalf, and notes that lay testimony is competent to describe observable symptoms.  The history and symptom reports have been considered, including as presented in the clinical evidence discussed above, and have been contemplated by the disability ratings to which the Veteran has been found to be entitled.  Moreover, the competent psychiatric evidence offering detailed specific findings is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the lay testimony with regard to the matters the Veteran and the individuals who have submitted statements on his behalf are competent to address, the Board relies upon the competent clinical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue. 

The Board also has contemplated whether the case should be referred for extra-schedular consideration for the disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which the service-connected psychiatric disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the service connected psychiatric disability, and in evaluating this disability, all relevant symptomatology, to include those not enumerated in the rating criteria, have been considered.  See Mauerhan, supra.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disability addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, the Board finds that the criteria for a 50 percent rating for PTSD from May 2, 1948, to September 30, 1961, and a 70 percent rating thereafter are met.  It also finds that the preponderance of the evidence is against a rating in excess of 50 percent for PTSD from May 2, 1948, to September 30, 1961, and in excess of 70 percent thereafter.  Therefore, entitlement to a rating in excess of 50 percent for PTSD from May 2, 1948, to September 30, 1961, and a 100 percent rating for the period thereafter must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.


B.  Entitlement to TDIU Prior to May 28, 2015  

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  
See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to her service-connected disabilities but the functional impairment caused solely by service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013). 

The only service connection disability is PTSD; as such, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are met for the period beginning October 1, 1961, given the determination above.  For the period prior thereto, entitlement to TDIU on an extraschedular basis is for consideration.  38 C.F.R. §4.16(b). 

On a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) received in May 2016, the Veteran reported education through the eighth grade and occupational experience as a home builder.  He reported on this application that he last worked full time in 1973.  

As set forth above, the Veteran's attorney has indicated the Veteran had never received Social Security disability benefits, and the Veteran himself reported to a VA examiner in August 2008 that had worked in his own grocery business from 1947 to 1955 and had worked in the building business from 1958 until 1970, when he stopped working not due to psychiatric disability but because he "had enough money to retire."  Moreover, the GAF score of 55 recorded after the August 2008 VA examination is not indicative of a level of psychiatric disability in which all employment would be precluded, and the February 2016 private psychiatrist's opinion concluded that while the Veteran's PTSD impaired his ability to work, it did not render him totally unemployable.  In short therefore, while the grant of TDIU remains unaffected by this determination, the Board finds that the preponderance of the evidence is against a conclusion that PTSD prevented the Veteran from securing and following a substantially gainful occupation prior to May 28, 2015.  As such, entitlement to TDIU prior to that date cannot be assigned.  38 C.F.R. §§3.400, 4,16. 


ORDER

A 50 percent rating for PTSD for the period from May 2, 1948, to September 30, 1961, is granted, subject to regulations governing the payment of monetary awards. 

A rating in excess of 50 percent for PTSD for the period from May 2, 1948, to September 30, 1961, is denied. 

A 70 percent rating for PTSD for the period begging October 1, 1961, is granted, subject to regulations governing the payment of monetary awards. 

A rating in excess of 70 percent for PTSD for the period beginning October 1, 1961, is denied. 

Entitlement to TDIU prior to May 28, 2015, is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


